 CHECKERTAXI COMPANY, INC.611have a close, intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Harold L. Hunt was discriminated against with respect to hishire and tenure of employment, I shall recommend that the Respondent be orderedto offer him immediate and full reinstatement to his former or substantially equiv-alent position, without prejudice to his seniority or other rights and privileges, andmake him whole for any loss ofearningshe may have suffered because of thediscrimination against him, by payment of a sum of money equal to the amount henormally would have earned as wages from the date of his discharge to the date ofthe offer of reinstatement, less his net earnings during said period, with backpaycomputed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294. I shall also recommend that theRespondent make available to the Board, upon request, payroll and other recordsto facilitate the determination of the amounts due under this recommended remedy.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to its employees by Section 7 of theAct.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 9, Amalgamated Lithographers of Americaisa labor organizationwithin the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of HaroldL. Hunt, thereby discouraging membership in Local 9, Amalgamated Lithographersof America,Respondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8(a)(3) of the Act.3.By the foregoing conduct and by interrogating employees in respect to theirunion membership,activities and desires, promising benefits, threatening reprisals,prohibiting employees from union discussion at the Company's premises withoutlimitation as to time,and by withdrawing privileges of the employees,all to dis-courage the continued membership of its employees in the Union, Respondent hasinterfered with, restrained, and coerced employees in the exercise of rights guar-anteed in Section 7 of the Act and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce.[Recommendations omitted from publication.]Checker Taxi Company, Inc. and Louis LinzerChecker Taxi Company, Inc.andDominic AbataChecker Taxi Company, Inc.andGeorge W.WeaverChecker Taxi Company, Inc.andDominic AbataChecker Taxi Company, Inc.andJames J. GordonYellow Cab CompanyandDominic AbataYellow Cab CompanyandDominic AbataYellow Cab CompanyandJames J. GordonYellow Cab CompanyandGordon Phinisey131 NLRB No. 96. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDYellow Cab CompanyandJoseph P. MatenkoYellow Cab CompanyandChester GansLocal 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandLouis LinzerLocal 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandDominic Abata.Local 777, Taxicab Drivers, Maintenance and Garage Helpers.Union,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandGeorge W. WeaverLocal 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandDominic Abata.Local 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandJames J. Gordon.Local 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandGordon Phinisey-Local 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandJoseph P. MatenkoLocal 777, Taxicab Drivers, Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandChester Gans.Local 777, Taxicab Drivers,Maintenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandEverett W. ClarkChecker Taxi Company,Inc.andLocal 777, Democratic Union.Organizing Committee,PetitionerYellow Cab CompanyandLocal 777, Democratic Union Organiz-ing Committee,Petitioner.Cases Nos. 13-CA-3022, 13-CA-3941,13-CA-355, 13-CA-3282, 13-CA-386, 13-CA-3242, 13-CA-3281,,13-CA-3291, 13-CA-3297, 13-CA-3357, 13-CA-3359, 13-CB-706,.13-CB-7792, 13-CB-779, 13-CB-788, 13-CB-792, 13-CB-797, 13-CB-823, 13-CB-824, 13-CB-8444, 13-RC-6589, 13-RC-6590, 13-RC-6591, and 13-RC-6592.May 18, 1961DECISION, ORDER, AND DIRECTION OF ELECTIONSOn August 14, 1959, the Regional Director for the Thirteenth Re-gion issued his order consolidating the above-entitled unfair labor - CHECKERTAXI COMPANY, INC.613practices cases, his consolidated complaint, and notice of hearing.'Thereafter, the hearing was held before Trial Examiner Charles W.Whittemore.On July 20, 1960, the Trial Examiner issued his Inter-mediate Report, finding that Respondents had engaged in and wereengaging in certain unfair labor practices and recommending thatthey cease and desist therefrom and take certain affirmative action.He further found that the Respondents had not engaged in and werenot engaging in other unfair labor practices alleged in the complaintand recommended that the complaint be dismissed with respect tosuch allegations.Thereafter, the Respondents 1 and General Counselfiled exceptions to the Intermediate Report and supporting brie fS.2The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.On May 12, 1959, DUOC duly filed under Section 9(c) of the Actpetitions in the above-entitled representation cases seeking electionsamong certain employees of the Respondent Companies. On June 9,1959, the Regional Director issued his order consolidating the casesand notice of consolidated hearing.Such hearing in the representa-tion cases was held before Gerald S. Patterson, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.3As the alleged unfair labor practices affect employees in the re-quested bargaining units sought in the petitions, and in view of theconsequent relationship of the issues in the unfair labor practices andrepresentation proceedings, the Board has consolidated the two pro-ceedings for purposes of decision and remedy.'With respect to the unfair labor practices, the Board has consideredthe Intermediate Report, the exceptions and briefs, and the entirerecord in the unfair labor practicescases,and hereby adopts the find-ings, conclusions, and recommendations of the Trial Examiner 5 withthe following corrections, additions, and modifications :'All Respondents filed requests for oral argument.Such requests are hereby denied asthe record in this proceeding,including the exceptions and briefs of the parties, ade-quately presents the issues and positions of the partiesa Local 777, Democratic Union Organizing Committee,herein'called DUOC,was, overRespondent Union's objection,permitted by the Trial Examiner to intervene and partici-pate fully at the hearingNo exceptions were filed to the Trial Examiner's ruling.DUOC filed exceptions to the Intermediate Report.8 Certain rulings of the hearing officer were, during the hearing,appealed to the Boardwhich reversed several such rulingsThe hearing officer duly corrected his rulings at thehearing.40n September 26, 1960, Respondent Union filed a motion requesting consolidation ofthe unfair labor practices and representation proceedingsIn making our findings belowwith respect to the alleged unfair labor practices,we have relied,as we must, only uponthe record in the unfair labor practices cases.'In adopting the Trial Examiner's finding that the refusal by Respondent Companiesto hire Abata did not violate the Act as alleged, we do so on the ground that employmentwith the Companies was refused for lawful economic reasons.Member Fanning disagrees with the majority on Abates and would find that the re-fusal to employ him was motivated by his activity on behalf ofDUOC,and was, thus,unlawful. 614DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Alleged Unlawful Union-Security ProvisionsThe Respondent Companies are engaged in the taxicab business andtheir operations insofar as material here involved their taxicab driversand employees working in the taxi garages.All such employees havefor well over 10 years been represented by Respondent Union in fourseparate units: i.e., separate units at each company for drivers andseparate units at each for garage employees.°Respondent Union hasentered intoa seriesof contracts for each such unit, but only thoseexecuted in 1956 and 1959 are material to theissueshere.While thecontracts for drivers and garage employees are substantially different,the contracts except for certain dates are at each company identicalfor drivers and for garageemployees.The drivers contracts:In October 1956 each company and Respond-ent Union executed contracts covering their taxi drivers.The agree-mentswere to run till December 31, 1958, and from year to year there-after absent 60 days' notice to terminate. Insofar as material here-the contracts provided that :.... The Company hereby agrees that, as chauffeurs of thetaxicabs owned or operated by it, it will employ only and exclu-sively members of the Union who are in good standing and whosedues have been fully paid up to and including the previousmonths, and that it will not suffer or permit its taxicabs to beoperated by other persons or parties, except as herein providedSuch provision clearly establishes, we find, unlawful hiring and em-ployment conditions in that it not only failed to provide new employ-ees the statutory 30-day grace period before being required to join theUnion, but also requires union membership and payment of dues asa condition of employment. The companies contend that in practice,they were free to, and in fact did, hire drivers who were not membersof Respondent Union.However, it is not alleged that any new em-ployees were given 30 days in which to join the Union. Rather therecord clearly established that, with the possibility of an occasionalexception, drivers seeking employment were in practice not only di-rected to the Union by management but were in fact required to joinbefore being permitted to go to work 7 Thus, it is clear, and we so find,that in practice the above unlawful closed-shop provisions of the con-tract were enforced in all ways material 8Accordingly, we find ina DUOCin its four representation petitions seeks separate elections in each of the fourestablished units.7 In addition to general statements showing that the union-security provisions were infact enforced,the record also showsinter aliaand we so find,thatat a time within the10(b) period Yellow employees Leon Lewison, DavidAlter, Gerald J. Kozel, and DavidLevin were required to join Respondent Union as a term and conditionof employment.8The record is susceptible of the interpretation that a driver applicant was listed as anemployee prior to perfecting his union membership.But where as here such membershipwas a precondition of being placed on the job such fact would not detract from the CHECKERTAXI COMPANY, INC.615agreement with the Trial Examiner that Respondent Companies vio-lated Section 8 (a) (3), (2), and (1) and Respondent Union violatedSection 8 (b) (1) (A) and (2) by maintaining and enforcing the above-quoted union-security provision of their contracts within the 6-monthlimitation period of Section 10 (b) of the Act.'The 1956 contracts expired on December 31,1958.1° On January 16,1959, Respondent Union and the Companies entered into new agree-ments containing union-security provisions lawful on their face."While the effective date of the 1959 agreements was generally Janu-ary 1, the union-security provisions by express exception were effec-tive as of the date of execution and no union-security requirementswere, insofar as the record indicates, imposed upon drivers duringthe period between the expiration of the 1956 agreements and execu-tion of the 1959 contracts.The Trial Examiner found that Respond-ents violated the Act by executing, maintaining, and enforcing the1959 "union shop" drivers contracts without first providing thecovered employees with an opportunity to choose their bargainingrepresentative in a manner free from the coercive effects of the un-lawful closed-shop provisions of the 1956 agreements.We agree withhis result.We have found, in effect, that the Respondent Companies unlaw-fully assisted the Respondent Union by maintaining and enforcing the1956 drivers contracts.Consequently, at the time of execution of the1959 contracts the majority status of the Respondent Union was withrespect to the drivers of each company tainted by past illegal supportand no basis exists for concluding that at such time Respondent Unionin fact represented an uncoerced majority of the employees involved.closed-shop nature of the hiring arrangement.It is the substance,not the form of thearrangement,that is controlling.°The Trial Examiner found the 10(b) period to start in April and October 1958, forChecker and Yellow,apparently relating his computation for such period to the earliestcharges filed that named the particular company as a respondent.We disagree with hisresult here.We find that the period for all Respondents should be based on the chargesfiledMay 8, 1959, which were the first raising the contract issue. In any event it isclear that the unlawful union-security clause was with respect to each company main-tained and enforced during the 10(b) periodHowever,as the Trial Examiner con-cluded, the lawfulness of the execution of the clause having occurred before the 10(b)period is not now before us10 The record does not show specifically if the required 60 days' notice was given toforestall automatic renewal of the agreements.However, there is evidence that Respond-ents, during the last 2 months, negotiated a new contract and that after December 31,1958, stopped enforcing the union-security provisions of the 1956 agreementsConse-quently,we have, absent any evidence to the contrary,concluded that the agreementsdid terminate as stated above.n These provisions provided:"It shall be a condition of employment that all employeesof the Company covered by this agreement who are members of the Union in good stand-ing on the date of execution hereof shall remain members in good standing and thosewho are not members on the date of execution of this agreement shall,on the thirtiethday following the date of execution of this agreement, become and thereafter remainmembers in good standing in the Union.It shall also be a condition of employment thatall employees covered by this agreement and hired on or after the thirtieth day hereofshall on the thirtieth day following the beginning of such employment,become and there-after remain members in good standing in the Union." '616DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the employees were wholly free from January 1 to 16, 1958,of any contractual compulsion to join or remain members of the Union,it is clear that no steps were taken by Respondents during this periodto dissipate the coercive effects of their past unlawful actions, and, infact, no expression of employee support for the Union would have-created a valid majority status until such coercive effects had becomeinoperative,thereby placing the employees in a position to express a-free choice of bargaining representative,.12Thus, their failure to re-ject the Union during the 2 weeks they were free of compulsive con-tractual provisions requiring membership cannot be construed asdemonstrating that the Union at times here material enjoyed a proper,uncoerced majority status,and we find that in fact no such majoritystatus did exist.Consequently,we further find that Respondent Com-panies, by executing,and thereafter maintaining and enforcing the-the 1959 contracts violated Section 8(a) (1) (2), and(3) 13 and thatRespondent Union by such conduct violated Section 8(b) (2) and-(1) (A).The garage contracts:In October 1956 each company as noted aboveentered into contracts with the Respondent Union for units of theirgarage employees.The agreements were to run until October 3, 1958,and year to year thereafter absence timely notice to terminate, andcontained a union-security clause.14The Trial Examiner did not passupon the legality of the substantive provisions of these clauses, butfound the agreements unlawful because Respondent Union was not incompliance with the filing requirements of Section 9(f), (g), and (h)of the Act 15 during that part of the Section 10(b) limitations periodin which the agreements,including the union-security provisions, weremaintained and enforced.However, the Act proscribed only enteringinto a contract containing otherwise lawful union-security provisionsif the union had not "at the time the agreement was made or within thepreceding twelve months received from the Board a notice of com-pliance with Section 9(f), (g), (h)." 16There is no statutory provi-sionmaking it unlawful to maintain and enforce a union-securityclause during such times as the Union may not have been in compli-ance.Consequently,to find the contracts unlawful because of non-compliance of the Union we must look to the execution of the agree-ments.But as that event occurred some 2 years before the filing of12 See RedArrow Freight Linea, Inc, et at,77 NLRB 859,860, 91919 SeeMeyer & Welch,Incorporated,91 NLRB 1102, 1103.14 Each contract provided:"All employees who are covered by this agreement on theeffective date thereof shall be required within thirty(30) days of such effective date,and all new employees who shall be hired by the company after such effective date shallbe required upon the expiration of the first thirty(30) days of their ninety-day proba-tionary period as temporary employees,to become and remain members in good standing-of the Union for the duration of this Agreement as a term and condition of employment."15 These sections were repealed by Section 201(d)and (e)of the Labor-ManagementReporting and Disclosure Act of 1959.16 See Section 8(a) (3) of the Act. CHECKERTAXI COMPANY, INC.617the related charges, we are barred by Section 10(b) from finding thatthe execution of the agreements was unlawful. It is noted that theunion-security clause provides that. employees on the date of executionof the agreements must join the Union within 30 days of the effectiveday of the agreement.However, apart from the issue of its legality, 14by its very terms this provision of the union-security clause was effec-tive and could only be effective for a 30-day period antedating the10 (b) period by approximately 2 years. To be sure, the provision wasmaintained in the sense it was physically present in the contract duringthe 10 (b) period. But at that time it had as a practical matter expiredby its own terms and could, assuming its illegality, exercise no coerciveinfluence over any employees because none came within, and none couldcome within its apparent unlawful requirements.Consequently, wefind, contrary to the Trial Examiner and in view of the foregoing,that the 1956 garage employees contracts were not at times here ma-terial unlawful as alleged.As for the 1959 garage agreements they contained wholly properunion-security provisions."'Also, the Union had within the weekbefore their execution come into compliance with the filing require-ments of Section 9(f), (g), and (h) of the Act.Accordingly, as therewas no past unlawful assistance of the Union as occurred with respectto the driver contracts, no basis appears for questioning the validityof the 1959 garage agreements.We, therefore, find contrary to theTrial Examiner that they are not unlawful.Alleged Section 8(b) (1) (A) ViolationsThe complaint specifies'some 28 violations of Section 8(b) (1) (A)involving alleged unlawful threats, violence, and surveillance by offi-cers and agents of Respondent Union and involving employees ofYellow and Checker and agents of DUOC and assertedly restrainingand coercing them in the exercise of their rights under Section 7 of theAct.The Trial Examiner passed specifically upon only nine of thealleged unlawful incidents, finding but two violations.We agree withhis conclusions that Respondent Union, through its agent's, Colling's,threatening remarks to Everett Clark on May 26 and 27, 1959, violatedSection 8(b) (1) (A).We also agree that the incident on May 4,1959, involving Siewart, a supporter of Respondent Union, andEverett Clark, and the May 13 "photographer" incident did not con-stitute such violations.However, in disagreement we find that therecord fully supports the allegations of the complaint that RespondentUnion through its officers and agents committed numerous other viola-tions of Section 8(b) (1) (A).14Member Fanning would not,in any event,find such a provision illegal.See his dis-senting opinion,ChunKing Sales,Inc.,126 NLRB 851, at footnote 6.Is These provisions were substantially the,same',agreements.See footnote 11, above. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDViolence and unlawful threats:(a)On April 21, 1959, EdwinHicks, a DUOC organizer, and Kevin Sullivan, a driver for Checker,were distributing DUOC literature at a taxicab line at Chicago's Mid-way Airport to drivers of Yellow and Checker and were also seekingtheir signatures on DUOC petitions.A hundred or more driverswere present.Four officers of Respondent Union came on the scene,telling the drivers that Hicks and Sullivan had no right to give themleaflets and not to sign DUOC petitions.Marcie, one of the four, thenapproached Sullivan, began pounding him on the chest and callinghim a "fink" and "Communist." On April 29, 1959, a somewhatsimilar incident occurred while Abata and Hicks, both full-timeDUOC organizers,1' were handing out literature and circulatingDUOC petitions among a number of drivers at Chicago's Northwest-ern railroad station.They were approached by Connors and Kofkin,agents of Respondent Union.Connors grabbed a clipboard fromHicks, while Kofkin took from him some DUOC petitions which hethen crumpled up.A policeman on the scene retrieved the clip boardand petitions for Hicks.Again on May 1, 1959, while Hicks andAbata were passing out DUOC literature and seeking signatures fora DUOC petition among a number of drivers at Midway Airport,Respondent Union's agents, Siewart and Colling, came on the scene.,Siewart brushed against Hicks, telling him he had no right to handout the petitions and that ". . . I will see that you don't."Then.Siewart began pushing Hicks.Next Colling and Siewart took DUOCleaflets from a number of the drivers, telling them not to talk to "theseguys" and to give up the leaflets.The same type of tactic was fol-lowed by Siewart and Colling the following day when Abata andJames Gordon, a Checker driver, were at the Midway airport doingDUOC organizational work.Gordon was pushed violently from be-hind and his clip board and DUOC petitions were snatched frombehind.Turning, he saw Siewart and Colling-one calling him anobscene name, the other asking what he was doing and telling Gordonto "get the hell out before you get your neck broke." They then toreup the DUOC petitions.When Gordon again started handing outDUOC leaflets to the drivers, Colling and Siewart followed him,grabbed the leaflets from the drivers, and told them, "Don't read thator I will take your number; you will lose your job."The above conduct by officers and agents of Respondent Unionclearly represent attempts to obstruct by forcible means and by threatsof violence the lawful organizing activities of DUOC agents.Thebeating of Sullivan and violent shoving of Gordon were forcible actsagainst employees for engaging in rival union activity, having thenatural and intended consequence of restraining and coercing themin the exercise of their Section 7 rights. Similarly, the snatching of"Abates was also presidentof DUOC. CHECKERTAXI COMPANY, INC.619DUOC pamphlets and petitions from employee drivers constitutedrestraint and coercion of such drivers in their right to engage in rivalunion activity and to acquire information concerning and, if theychose, to indicate their support of DUOC.Also, the violence andthreats of violence directed against Hicks, a nonemployee DUOCorganizer, constituted unlawful restraint and coercion of employeesnot only by being forcible measures to obstruct them in their right toobtain information concerning, and to indicate support for DUOC,but also by demonstrating to the many employee drivers who werepresent at the time the incidents occurred that they too could reason-ably expect to be subject to such violent and abusive actions if theyparticipated in activities on behalf of DUOC 2°Consequently, wefind that the above conduct taken together as an overall pattern offorcible obstruction or in its separate elements noted above consti-tutes unlawful restraint and coercion.(b)Conduct not unlike that related above occurred on October 14and 28, 1959, and involved Colling and Richards, Respondent Union'sagents, and Yurkonis, a Yellow driver and DUOC trustee. No otherdrivers were involved.On the earlier date, Colling and Richardscame into a coffee shop where Yurkonis was sitting and began pickingup DUOC literature lying on the counter.Yurkonis told them tostop, an argument ensued, and Colling told Yurkonis to shut hismouth "or we will keep it shut for you." On the latter date, Yurkoniswas in the coffee shop when Colling and Richards again came in anda dispute ensued over Yurkonis' failure to wear a button of Respond-ent Union. Colling grabbed Yurkonis' jacket. The latter broke awayand said that "no triggerman for Glimco" would tell him what towear.Colling again grabbed the jacket, replying that arrangementswould be made for Yurkonis "to meet union officials." 21The above-conduct of Colling constitutes the use of forcible means and openthreats of violence or retaliation having the consequence of or tend-ency to restrain and coerce Yurkonis in the exercise of his Section 7rights.Respondent's agents made other direct threats of violence and re-criminatory action to obstruct the organizational activities of DUOC:and employee participation in such activities and support for that20 The Trial Examiner takes the apparent positionthatconduct directed toward Hicksand Abatacannotfallwithinthe proscription of Section8(b) (1) (A)because theseDUOC organizerswere not employees of Respondent Companies.We cannotagree foras is clear fromthe text of the decisionsuch conduct was open and notorious and eithertook placein the presenceof employeesor under circumstancesin which theywere likelyto learn ofit.Consequently,we concludewithrespect to the various incidents involvingAbata and Hicks thatthe conduct restrained and coerced or tended to restrain or coerceemployees in the exerciseof theirSection 7rights.CompareN L.R.B. v. H. R. McBrided/b/a H.R.McBride Con8tructionCo., 274 F.2d 124(C.A. 10) ;GrundyMining Com-pany,130 NLRB 1181.n AfterColling grabbed his jacket the first time, Yurkonis picked up a bottle to defendhimself.However,despite Colling's second attack,Yurkonis did not usethe bottle.Inany event,it is clear that throughout the incident Coiling was the unprovoked aggressor. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion.Thus,on Jime 15, 1959,in a dispute arising out of certainDUOC litigation against Respondent Union, Glimco threatened Abatathat he, Abata, would find "your head in your lap yet." On May 13,1959,RespondentUnion'sagents, including Colling, picketed aDUOC meeting. As drivers drove up to the meeting, Colling toldthem not to go in, that if they did they were "going to lose [their]job," adding "get out and I will show you." The above threats-oneof bodily harm, the other of job lass-were clearly tended to dis-courage and obstruct organizational activities and support of DUOC'and, thus, we find, unlawfully restrained and coerced the employeesin the exercise of their Section 7 rights.(c)On May 7, 1959, ChesterGans, aYellow driver,refused, whenrequested by Dominic Vece, Respondent Union's agent, to sign a"loyalty" petition for Respondent Union, stating he might do so^ thenext day.Vece replied that that might be too late, and, on Gans stat-ing that he might not sign at all, Vece warned that if he did not he"would suffer the consequences."Similarly on May 25, 1959,MichaelJakubowski, a Checker driver, was asked by Harry Echols, an agentof Respondent Union, to sign the loyalty petition. Jakubowski re-fused and Echols ordered him to sign or else he, Echols, would putJakubowski "on the pan before Glimco," if that was the way Jaku-bowski wanted it.The foregoing threats to Gans that he would"suffer the consequences"and to place Jakubowski"on the pan beforeGlimco" are, we find, unlawful, as they were intended to, and had thenatural consequence of coercing the employees involved to supportRespondent Union.The fact that these remarks spelled out no spe-cific dire result is not enough to render them innocuous, for theyoccurred in a context,as we have found above, marked by the un-lawful use of forcible means and threats of bodily harm to obstructthe activities of DUOC and employee support of that organization.(d) Somewhat similar to the foregoing generalized threats are anumber of veiled threats which, for the most part, the Trial Examinerrejected as being too vague to support finding a violation.However,the ready and overwhelming implication of the statements is, wefind, the use of forcible means including resort to bodily harm to con-vince an employee he should forget aboutDUOCand working on itsbehalf.Thus, on April 10, 1959, Oscar Kofkin, an officer of Re-spondent Union, told Cecil Clark, a Yellow employee and DUOCtrustee, to "lay off the union business or your ulcers will be botheringyou."Clearly, we have here a coercive threat of unspecified recrim-inatory action, calculated to thwart Clark's activity on behalf ofDUOC. Then on April 15, 1959, James Connors, a business repre-sentative and trustee of Respondent Union, talked to Everett Clark,Yellow driver and DUOC vice president, about Clark's DUOC ac-tivities,asked Clark if he were married,if his brother was"kind of CHECKER TAXI COMPANY, INC.621nervous," and if his brother did not have three children.Connersended the conversation with "Don't be pushing those [DUOC] pe-titions."No valid reason appears why Conners would inquire intoClark's marital status or into the health or family affairs of Clark'sbrother.There can be no doubt, and we so find, that the statementsof Connors were a threat of harm to Clark's wife, and to Clark'sbrother and his family, if Clark continued to "push" the DUOC pe-titions and tended to restrain and coerce Clark in the exercise of -hisSection 7 rights.Similarly on April 8, Glimco called into his officeAlbert Yurkonis, who as already noted was a Yellow driver andDUOC trustee, and after talking over union matters, Glimco statedhe had "ways of taking care of guys like" Yurkonis. In reply toYurkonis' question if the statement was a threat, Glimco asked Yur-konis, "How many children do you have? . . . Are they small?"Both of the above statements by Glimco are unlawful threats-thefirst of bodily harm to Yurkonis, the latter to his supposed children-tending to restrain and coerce Yurkonis from supporting DUOC 22Also, on April 8, Glimco called Joseph Matenko, a Yellow driver, intohis office.There Kofkin and Markov, Respondent Union's officers,told Matenko it did not make sense for him to work for Yellow andto support DUOC. Then Glimco told him he could return to workbut not to attend DUOC meetings or otherwise support that organiza-tion.Under the circumstances here we filed that Glimco by couplingMatenko's right to return to work with an admonition to abandonDUOC in fact threatened Matenko with loss of his job if he continuedto support DUOC. The record here also shows that on August 4,1959, at the hearing in the representation proceeding, Glimco said toHicks, a DUOC organizer, who had participated in the hearing onbehalf of DUOC, "You are a nice guy, you want to live a long time,"and that Connors, Respondent Union's agent added, "Life is sweet,isn't it?"Such remarks were unquestionably threats of bodily harmhaving the consequence of restraining Hicks in his activities and sup-port of DUO C. And, as they were a part of Respondent Union's opencampaign of unlawful forcible acts and threatening statements againstsupporters of DUOC, they also restrained and coerced employeestending to deny them the right to engage in activity for DUOCthrough the agency of Hicks and placing them in fear of the threat-ened recriminating action, should they themselves engage in suchactivity.In sum, then, we find that Respondent Union by the acts set forthabove involving the use of force and threats restrained and coercedemployees of Respondent Companies in the exercise of the rights guar-"That Yurkonis had no small children is not of material consideration,for the state-ment nevertheless revealedthatGlimco Intended to take extreme violent measures ifYurkonis continued to support DUOC. 622DECISIONS OF NATIONAL ,LABOR RELATIONS BOARDanteed by Section 7 and, thereby, violated with respect to each suchincident Section 8 (b) (1) (A) of the Act.Surveillance:From the advent of DUOC in April 1959 and duringmuch of the remaining part of that year certain DUOC officers, or-ganizers, and supporters were followed or otherwise placed undersurveillance by various officers and agents of Respondent Union.The complaint alleges that such conduct violated Section 8 (b) (1) (A).Specifically, Dominic Abata, after becoming president of DUOC inearly April 1959, was almost continuously followed around streets of-Chicago by agents of Respondent Union, but mostly by Kenneth.Colling, a Yellow cab driver on leave and carrying a letter stating that,he was authorized to conduct organizing business for RespondentUnion.From early May 1959, for a period of several months, Colling-was seen on numerous occasions following Abata in a white Cadillac.A police officer assigned as bodyguard to Abata observed Colling onvarious occasions following Abata and stopped him for questioning-several times.Colling told him that he was on business for Respond-ent Union.On at least one occasion, when Abata was being followedin the aforesaid manner, Colling was accompanied by James Gordon,,a taxicab driver for Checker.Also, starting in April 1959, EdwinHicks, a nonemployee organizer for DUOC, was continuously fol-lowed and someone watched his apartment off and on over a periodof several months, engaging in such observation for as long as 5 hoursat a time.One of the persons following Hicks was Colling, who, witha companion, on one occasion pulled up by the side of Hicks' car andsaid, "We want to talk to you anywhere you say and then we will leaveyou alone."Cecil Clark, an employee of Yellow and DUOC officer,,was subject to such surveillance; Oscar Kofkin, vice president of Re-spondent Union, admitted to Clark that he was being followed by anagent of that union.On April 10, 1959, Kofkin told Clark, "My men.seen you out at 3 o'clock in the morning."When Clerk denied this,,Kofkin replied, "Who did you give your car to at 3 o'clock in the-morning?"On another occasion, on May 3, 1959, Cecil Clark saw a,white Cadillac following him as he left the Union Station in Chicago.He noticed that Joseph Glimco was sitting in the back and that the-car was being driven by another man. Clark tried evasive tactics toavoid the Cadillac but it followed him doggedly for some time aroundthe city streets.The surveillance by Respondent Union was for the most part openly -done in a conspicuous white Cadillac through the streets of Chicago,which in a real sense is the general work area of the drivers involved,in this proceeding.Consequently, not only those agents of DUOC who,were subject of the surveillance knew of the activity, of which in-garage employees of Yellow and Checker would, under the circum-- CHECKER TAXI COMPANY, INC.623stances here, also be aware of such activity.We have found abovethat employees of the Companies acting as agents of DUOC weresubject to unlawful forcible acts and threats of violence and otherrecrimination for their activities on behalf of DUOC.We have alsofound that other drivers were subject to similar unlawful conduct as aresult of their dealings and contacts with DUOC agents and supportfor that union.Thus, the open surveillance of DUOC agents bynotifying employees that Respondent Union was aware of both whowere such agents and what were their activities would have thenatural consequence of restraining employees from engaging in suchactivity on behalf of DUOC or freely dealing with its agents out offear of being subject to those unlawful forcible acts and threats foundabove.Accordingly, we find, contrary to the Trial Examiner, thatunder all the circumstances here Respondent Union through itsagents 21 and officers restrained and coerced employees in the exerciseof their Section 7 rights by following and otherwise engaging in sur-veillance of agents and officers of DUOC and thereby violated Sec-tion 8(b) (1) (A) of the Act.THE REMEDYThough the Trial Examiner found that an agent of Respond-ent Union, on two occasions, engaged in conduct violative of Section8(b) (1) (A), he concluded that, under the circumstances, such conductdid not warrant a cease-and-desist order.We need not considerwhether or not the Trial Examiner was correct in his conclusions; for,in view of our findings above that Respondent Union engaged in manywidespread violations of that section, an order prohibiting the un-lawful conduct is both appropriate and necessary.Accordingly, weshall order that Respondent Union cease and desist from engaging inconduct proscribed by Section 8 (b) (1) (A).The Trial Examiner recommended that Respondent Companies andRespondent Union reimburse all employees and former employeesfor any dues, fees, assessments, or other moneys unlawfully exactedfrom them within the 10 (b) period as a condition of obtaining or re-taining employment with the Respondent Companies. Insofar assuch order applies to garage employees it is clearly inappropriate inview of our findings above that the garage contracts were not un-lawful.As for the drivers contracts, the finding that they were un-lawful is under the circumstances here insufficient to support a broad28We have found above that Respondent Union is responsibleinter aliafor the unlawfulacts of Colling, Vece, Echoles, Richards, and SiewertIt concedes that these individualswere its agents at times here material except for Siewert with respect to whom it takesno firm position.However, at the times he engaged in conduct herein found unlawfulhe was accompanied by officers and agents of Respondent Union who took no steps torepudiate his actionsIn these circumstances, we find that he was acting under thecolor of authority,and was, in fact, an agent of Respondent Union and that in consequencehis unlawful acts are imputed to it.- 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDreimbursement order such as that recommended by the Trial Ex-aminer.24However, as wehave found that Yellow employees Lewison,Alter, Kozel, and Levin were, during the 10(b) period, specificallycoerced to join and pay dues and other moneys to Respondent Unionpursuant to the unlawful union-security provisions of the applicabledrivers contract, we shall order Respondent Yellow and RespondentUnion jointly and severally to reimburse these employees for the duesand moneys thus illegally exacted as a condition of employment 25As the Respondent's repeated unlawful activities indicate a purposeto defeat the free self-organization of the Companies' employees, weare convinced that they are potentially related to other unfair laborpractices proscribed by the Act and that the danger of their com-mission in the future is to be anticipated from Respondent's conductin the past.Consequently, the preventive purposes of the Act willbe thwarted unless the Board's Order is coextensive with the threat.Accordingly, in order to make effective the independent guaranteesof Section 7 and thus effectuate the policies of the Act, we shall orderthat Respondents cease and desist from in any manner infringingupon the rights of employees guaranteed in Section 7 of the Act.We have found, as did the Trial Examiner, that RespondentsChecker and Yellow assisted Respondent Union in violation of Section8(a) (2) of the Act by: (1) Executing, maintaining, and enforcing the1959 collective-bargaining contracts, which related to the units ofdrivers and which contained union-security provisions, at a time whenthe illegal effects of the preceding closed-shop contracts had not beendemonstrably dissipated; (2) permitting Respondent Union to ac-tively solicit signatures for its "loyalty" petitions in and around theirpremises, while denying similar privileges to DUOC; and (3) aidingRespondent Union in the dissemination of its anti-DUOC propagandacampaign by directing their employees to Respondent Union's offices.Therefore, in accordance with the Board's established policy in suchcases,26 we shall provide in our order that further recognition of theRespondent Union and performance of the agreements between it andRespondents Checker and Yellow shall be conditioned on demonstra-tion by Respondent Union of its exclusive representative status in aBoard-conducted election.In this regard, we note that in the representation cases which havebeen consolidated with the instant unfair labor practice proceedings,DUOC has sought elections with respect to two units of drivers andtwo units of garage personnel. In the posture of the present pro-ceedings in which we find widespread acts of assistance and coercionin violation of Section 8(a) (2) and 8(b) (1) (A), respectively, all of21 SeeN L R.B. v. Local 60, United Brotherhood of Carpenters,etc. (Mechanics Handlingby8tem),365 U.S. 651.aSeeLykes Bros.Inc. ofGeorgia,128 NLRB 606.21Bowman Transportation,Inc.,120 NLRB 1147, 1149. CHECKER TAXI COMPANY, INC.625which have been highly prejudicial to the free-interests and rights ofboth the employees and DUOC, we believe, we should make appropriateprovisions at this time for elections, in which the employees can freelyexpress their choice as between the Respondent Union, DUOC, andno union for a bargaining representative.Thisis, so.because theBoard's basic objectivein casesof this type is to, "demonstrate that... [the assisted union's] right to be the exclusive representative ofthe employees involved has been established in an atmosphere free ofrestraint and coercion.""As the conduct of an election in 8 (a) (2)casesfollows as a matter of courseas anadjunct of the Board'sremedial power under Section 10(c), and takes place "outside thescope of Section9(c),""we shall direct the Regional Director forthe Thirteenth Region to direct elections in the units found appropri-ate below when he is satisfied that the effects of the unlawfulassist-ance, restraint, and coercion have been dissipated and determines thata free and untrammeled election can be held.In view of the foregoing, we find that it will best effectuate thepolicies of the Act to direct the Regional Director for the ThirteenthRegion to direct and supervise the conduct of the elections either (1)if compliance with our Order is voluntarily achieved, after the post-ing period has elapsed and a free election can be held; or (2) shouldthe Respondents fail to comply with the provisions in this Decisionand Order and it is necessary to have this Order enforced by a decreeof a United States Court of Appeals, the Regional Director shalldirect the elections upon the Respondents' full compliance with suchdecree; or (3), as we recognize that the delays which would inevitablyaccompany further litigation in this matter might unduly affect theclimate of the representation questions, in the event enforcement ofthis Order is sought, the Regional Director shall direct the election atsuch time as DUOC indicates that such action is desired.The elections provided for above shall be conducted among em-ployees in the following units, which units we find, upon the entirerecord in the representation proceeding 29 and in accord with the27 Bowman Transportation,Inc.,113 NLRB 786, 788.28 Bowman Transportation, Inc., supra,footnote 26, on remand from 355 U S. 453.A Respondent Union contended both in the unfair labor practices and representationproceedings that theDUOC isnot a labor organization.The TrialExaminer found onthe basis of the record before him thatDUOCwas a labor organization within the mean-ing of theAct.Wehave, adopted that finding.The record in the representation pro-ceeding also supports such a finding in thatit shows DUOCis an organization in whichemployees participate and which exists in whole or in part for purposes of representingemployees concerning collective bargaining and related mattersAt therepresentation proceeding the Respondent Union also contendedthat DUOCdid not have an adequate showing of interest to support its petitions and that the petitionswere barred by the then current contracts.However,such contentions which relate toissues in a 9(c)proceeding,are not material to elections directed,such as those here,pursuant to the remedial provisions of 10(c).Moreover, with respectto the contract-bar issue,as our decision directing elections will issue subsequent to the expiration datesof the contracts raised as a bar,such contracts would not,in any event,operate as a barto the petitions.SeeThe OhioValleyGas Company,124 NLRB 579, 580.599198-62-vol, 181-41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDagreement of the parties, to beappropriate for purposes of collectivebargainingwithin themeaning ofSection 9 (b) of the Act :(a)All chauffeurs employed by the Checker Taxi Company, Inc.,but excluding clerical andall otheremployees,guards,executives, andsupervisors as definedin the Act.(b)All garageemployeesincluding porters,carwashers,car gas-sers,hikers,oilers,mechanics' helpers, tow truck drivers,greasers,mechanicsgradeB, parts delivery truckdrivers, mechanics grade A,licensedmobile radio technicians, and unlicensed mobile techniciansemployed by the Checker Taxi Company, Inc., atits garages,but ex-cluding clerical and all other employees,guards,executives, andsupervisors as defined in the Act.(c)All chauffeurs employed by the Yellow Cab Company, but ex-cluding clerical and all other employees, guards, executives, andsupervisors as defined in the Act.(d)All garage employees including porters, carwashers,car gas-sers, hikers, oilers,mechanics' helpers, tow truck drivers,greasers,mechanics grade B, parts delivery truckdrivers, mechanics grade A,licensed mobile radio technicians, and unlicensed mobile radio tech-nicians employed by the Yellow Cab Company at itsgarages, butexcluding clerical and all other employees, guards,executives, andsupervisors as defined in the Act.In these elections the employees shall determine in each unit whetherthey wish to be represented for collective-bargaining purposes byLocal 777, Taxicab Drivers, Maintenance and Garage Helpers Union,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, by Local 777, Democratic Union OrganizingCommittee," or by no union.ORDERUpon the entire record in the unfair labor practices cases, and pur-suant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that :A. The Respondent, Checker Taxi Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining or giving effect to current collective-bargainingagreements with the Respondent, Local 777, Taxicab Drivers, Main-tenance and Garage Helpers Union, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, or toany extension, renewal, or modification thereof.80Respondent Union filed a motion in the representation proceeding requesting thatDUOC not bepermittedto appear on the ballotin any elections that might be directedwith the designation"Local 777 "However,under all the circumstances and as the fullnames of the unions are markedly different and will appear on the ballots, the use of thelocal designationby DUOC willnot,we find,be confusing to the voters.Accordingly,the motion is denied.See V.LaRosa&Sons, Inc,121 NLRB 671,672-673. CHECKERTAXI COMPANY, INC.627(b)Recognizing said labor organization as the representative ofany of its employees for the purposes of dealing with them concern-ing grievances, labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless and until said labororganization shall have been certified as such representative by theBoard.(c)Assisting or contributing support to the aforesaid labor organ-ization, or to any other labor organization.(d)Encouraging membership in the above-named labor organiza-tion, or in any other labor organization of their employees, by dis-criminating in regard to hire or tenure of employment or any termor condition of employment, except to the extent permitted in theprovisos to Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Local 777, Democratic UnionOrganizing Committee, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as au-thorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold recognition from Local 777, Taxi-cab Drivers, Maintenance and Garage Helpers Union, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the representative of its employees for the purpose ofdealing with them concerning grievances, labor disputes, wages, ratesof.pay,and commissions, hours of employment, or other conditions ofemployment, unless and until the said labor organization shall havebeen certified as such representative by the Board.(b)Jointly and severally with Respondent Union make LouisLinzer whole for any loss of pay he may have suffered by paymentto him of a sum of money equal to that which he normally would haveearned from the date of the discrimination against him to the dateof his reinstatement, less his net earnings during said period, saidbackpay to be computed on a quarterly basis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDother records necessary to analyze the amounts of backpay due LouisLinzer under the terms of this Order.(d)Post at their garages, and at all other places where notices toits employees are customarily posted, copies of the notice attachedhereto marked "Appendix A." 31 Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the Respondent's authorized representa-tives, be posted by the Respondent immediately upon receipt thereof,and be maintained for a period of 60 consecutive days, thereafter,are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered,' defaced, or coveredby anyother material.(e)Post at the same places and under the same conditions as setforth in (d) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Union's notice herein marked",Appendix C."(f)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.B. The Respondent, Yellow Cab Company, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Maintaining or giving effect to current collective-bargainingagreements with the Respondent, Local 777, Taxicab Drivers, Main-tenance and Garage Helpers Union, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, orto any extension, renewal, or modification thereof.(b)Recognizing said labor organization as the representative ofits employees for the purposes of dealing with them concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment, unless and until said labor organiza-tion shall have been certified as such representative by the Board.(c)Assisting and contributing support to the aforesaid labor or-ganization, or to any other labor organization.(d)Encouraging membership in the above-named labor organiza-tion, or in any other labor organization of their employees, by dis-criminating in regard to hire or tenure of employment or any termor condition of employment, except to the extent permitted in theprovisos to Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.(e) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form81 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." CHECKER TAXI COMPANY, INC.629labor organizations, to join or assist Local 777, Democratic UnionOrganizing Committee, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold recognition from Local 777, TaxicabDrivers,Maintenance and Garage Helpers Union, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, as the representative of its employees for the purpose ofdealing with them concerning grievances, labor disputes, wages, ratesof pay and commissions, hours of employment, or other conditions ofemployment, unless and until the said labor organization shall havebeen certified as such representative by the Board.(b) Jointly and severally with the Respondent Union reimburseLeon Lewison, David Alter, Gerald J. Kozel, and David Levin for allfees, dues, assessments, or other moneys unlawfully exacted fromthem as the price of their employment, in the manner and to the extentset forth in the section of this Decision entitled "The Remedy."(c)Post at their garages, copies of the notice attached heretomarked "Appendix B." 32 Copies of said notice, to be furnished bythe Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent's authorized representatives, be postedby the Respondent immediately upon receipt thereof, and be main-tained for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that said notices arenot altered, defaced, or covered by any other material.(d)Post at the same places and under the same conditions as setforth in (c) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Union's notice herein marked"Appendix C."(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.C. The Respondent Local 777, Taxicab Drivers, Maintenance andGarage Helpers Union, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, its officers, rep-resentatives, agents, successors, and assigns, shall:82See footnote 31,supra. MODECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from :(a)Causing or attempting to cause Checker Taxi Company, Inc.,or Yellow Cab Company, their officers, agents, successors, or assigns,to discriminate against their employees in violation of Section 8 (a) (3)of the Act.(b)Maintaining or giving effect to its current agreements with theRespondent employers or to any extension, renewal, modification, sup-plement, or other contract with said Employers, unless and until itshall have been certified as exclusive bargaining representative bythe Board.(c)Restraining and coercing employees of Respondent Employersin the exercise of their Section 7 rights by threats, by acts of force andviolence, by surveillance of rival union organizers and their activities,or by like or related conduct.(d) In any other manner restraining or coercing the employees ofthe said employers in the exercise of their rights to engage in, orrefrain from engaging in, any or all of the activities guaranteed inSection 7 of the Act, except to the extent that such right may beaffected by an agreement executed as authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Jointly and severally with Respondent Checker make wholeLouis Linzer for any loss of pay he may have suffered by payment tohim of a sum of money equal to that which he normally would haveearned from the date of the discrimination against him to the date ofhis reinstatement, less his net earnings during said period, said back-pay to be computed on a quarterly basis in the manner established bythe Board in F.W. Woolworth Company,90 NLRB 289.(b)Jointly and severally with Respondent Yellow reimburse LeonLewison, David Alter, Gerald J. Kozel, and David Levin for all fees,dues, assessments, or other moneys unlawfully exacted. from them asthe price of their employment, in the manner and to the extent setforth in the section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to the Board andits agents, for examination and copying, all membership dues records,permits, and other records necessary to compute the moneys illegallyexacted from employees Leon Lewison, David Alter, Gerald J. Kozel,and David Levin.(d)Post at its business offices, and its bulletin boards at the variousgarages of Respondent Employers, copies of the notice attached heretomarked "Appendix C." 33 Copies of said notice, to be furnished by33 See footnote 31,supra. CHECKERTAXI COMPANY, INC.631the Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent Union's representatives, be postedimmediately upon receipt thereof, and be maintained by the Respond-ent Union for 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are customarily posted.Reasonable steps shall be taken by the Respondent Union to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Post at the same places and -under the same conditions as setforth in (d) above, and as soon as they are forwarded by the aforesaidRegional Director, copies of Respondent Employers' notices attachedhereto marked "Appendix A" and "Appendix B." as(f)Deliver to the Regional Director for the Thirteenth Regionsigned copies of "Appendix C" for posting by the Respondent Com-panies.Copies of said notice, to be furnished by said Regional Direc-tor, shall, after being signed by the Respondent Union's representa-tives, be forthwith returned to said Regional Director for such posting.(g)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.[Text of Direction of Elections omitted from publication.] 3s34 Posting of employer notices by Respondent Union at the Employer's garages shall belimited to posting only the notice of the Employer-owner of the garage involved36 Chairman McCulloch and Member Brown took no part in the consideration or decisionof these cases.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 777, TaxicabDrivers, Maintenance and Garage Helpers Union, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or in any other labor organization of ouremployees, by discriminating in regard to hire, tenure, or anyterm or condition of employment, except to the extent authorizedby Section 8 (a) (3) of the Act, as inodified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL NOT give effect to any and all agreements and con-tracts, supplements thereto or modifications thereof, or any super-seding contract with the above-mentioned labor organization.WE WILL NOT contribute financial or other support to the above-named labor organization. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL withdraw and withhold recognition from the above-named 'labor' organization, or any successor thereto, unless anduntil it shall have demonstrated exclusive majority representa-tive status pursuant to a Board-conducted election among ouremployees.WE WILL NOT give effect to any checkoff cards, heretofore exe-cuted by our employees, authorizing deductions from their wagesfor remittance to the above-named labor organization.WE WILL NOT interfere with, restrain, or coerce our employeesor applicants for employment, in any other manner, in the exer-cise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representa-tives of their own free choice, and to engage in other concertedactivities for the purpose of collective bargaining or other mu-tual aid or protection, or to refrain from any and all suchactivities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL jointly and severally with Local 777, Taxicab Drivers,Maintenance and Garage Helpers Union, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, make whole Louis Linzer for any loss of pay he mayhave suffered by reason of the discrimination practiced againsthim.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization, exceptto the extent that this right may be affected by an agreement requir-ing membership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the National Labor Relations Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.We will not discriminate in regard to hire or tenure of em-ployment, or any other condition of employment, against any em-ployee because of membership in, or activities on behalf of, any suchlabor organization..CHECKER TAXI COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. CHECKER TAXI COMPANY, INC.APPENDIX BNOTICE TO ALL EMPLOYEES633Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 777, TaxicabDrivers, Maintenance and Garage Helpers Union, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, or in any other labor organization of ouremployees, by discriminating in regard to hire, tenure, or anyterm or condition of employment, except to the extent authorizedby Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT give effect to any and all agreements and con-tracts, supplements thereto or modifications thereof, or any super-seding contract with the above-mentioned labor organization.WE WILL NOT contribute financial or other support to the above-named labor organization.WE WILL withdraw and withhold recognition from the above-named labor organization, or any successor thereto, unless anduntil it shall have demonstrated exclusive majority representa-tive status pursuant to a Board-conducted election among ouremployees.WE WILL NOT give effect to any checkoff cards, heretofore ex-ecuted by our employees, authorizing deductions from their wagesfor remittance to the above-named labor organization.WE WILL NOT interfere with, restrain, or coerce our employeesor applicants for employment, in any other manner, in the exer-cise of their right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representa-tives of their own free choice, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities,except to the extent that such rights may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL jointly and severally with Local 777, TaxicabDrivers,Maintenance and Garage Helpers Union, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, reimburse Leon Lewison, David Alter, Gerald J.Kozel, and David Levin for all union fees, dues, assessments, and 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDother moneys unlawfully exacted from them as the price of theiremployment.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization, except tothe extent that this right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the National Labor Relations Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.We Will not discriminate in regard to hire or tenure of em-ployment, or any other condition of employment, against any em-ployee because of membership in, or activities on behalf of, any suchlabor organization.YELLOW CAB COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.APPENDIX CNOTICE TO ALL MEMBERS OF LOCAL 777, TAXICAB DRIVERS, MAINTE-NANCE AND GARAGE HELPERSUNION,INTERNATIONAL BROTHERHOODorTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICA, AND TO ALL EMPLOYEES OF CHECKER TAXI COMPANY, INC.,AND YELLOW CAB COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT give effect to our current agreements, or to anyother contract covering employees of the above-named employers,unless and until we shall have demonstrated our majority repre-sentative status pursuant to a Board-conducted election amongsaid employees.WE WILL NOT cause or attempt to cause Checker Taxi Company,Inc., or Yellow Cab Company to discharge or to discriminatein any other manner against their employees in regard to theirhire or tenure of employment or any term or condition of em-ployment, except as authorized by Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL NOT restrain and coerce employees in the exercise ofthe rights guaranteed in Section 7 of the Act by threats, by acts CHECKER TAXI COMPANY, INC.635of force and violence, by surveillance of rival union organizersand their activities, or by any like or related conduct.WE WILL NOT in any other manner restrain or coerce employees;of, or appliacnts for employment with, Checker Taxi Company,Inc., and Yellow Cab Company, in the exercise of their right toself-organization, to form, join, or assist labor organizations, to,bargain collectively through representatives of their own freechoice, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent thatsuch rights may be affected by an agreement requiring member-ship in a labor organizationas a conditionof employment, asauthorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL jointly and severally with Checker Taxi Company,Inc.,make whole Louis Linzer for any loss of pay he may havesuffered as a result of the discrimination practiced against him.WE WILL jointly and severally with Yellow Cab Company re-imburse Leon Lewison, David Alter, Gerald J. Kozel, and DavidLevin for all fees, dues,assessments,and other moneys unlawfullypaid us as the price of their employment.LOCAL 777, TAXICAB DRIVERS, MAINTE-NANCE AND GARAGE HELPERS UNION,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,yVARE-HOUSEMENAND HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEChargeshaving been filed and served in each of the above-entitled cases;ordersconsolidating said cases;complaints and notices of hearing thereon having beenissued and servedby theGeneral Counsel of the NationalLaborRelations Board;and answers having beenfiled by eachof the above-named Respondents,a hearinginvolving allegations of unfair labor practices in violation of Section 8(a)(1), (2),(3), and (4) and8(b)(1)(A)and (2)of theNational LaborRelations Act, asamended, was heldinChicago,Illinois, on various dates between January 19 andMarch 11,1960, before the duly designatedTrialExaminer.All parties wererepresented by counsel and were affordedfull opportunity topresent evidence pertinent to the issues.Oral argument was waivedAfter thehearing the parties requested,and the ChiefTrial Examiner granted, an extensionof time for the filing of briefs to June14, 1960.Full consideration has been givento briefs received.Also afterthe hearing each Respondent filed with theTrialExaminera writtenmotion,hereby made a part of the record, to .dismiss all allegations relating to it. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDDisposition of these motions is made by the following findings, conclusions, andrecommendations.On June 27 there was received a stipulation signed by all parties as to proposedcorrections of the record.The stipulation is hereby made a part of the record, andthe corrections are ordered to be made in accordance therewith.Upon the entire record, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS CHECKER AND YELLOWThe RespondentYellowisaMaine corporation,having its principal office andplace of business in Chicago,Illinois,where it is engaged in the business of trans-porting the general public for hire in taxicabs.The complaint contends and theanswer admits that during the calendar year 1958 the RespondentYellow: (1)Purchased and received in Illinois vehicles, gasoline and related products valued atmore than$1,500,000 which were shipped directly from points outside the State ofIllinois; and(2) during the same period received revenue in excess of $1,000,000from the general public using its facilities.The Respondent Checker is a NewYorkcorporation,having its principal officeand place of business in Chicago,Illinois,where it is engaged in the business oftransporting the general public for hire in taxicabs.The complaint contends andthe answer admits that during the calendar year 1958 the Respondent Checker: (1)Purchased and received in Illinois vehicles, gasoline and related products valued atmore than$1,000,000 which were shipped directly from points outside Illinois; and(2) during the same period received revenue of more than$1,000,000 from thegeneral public using its facilities.Without more,in the opinion of the Trial Examiner,the Board's jurisdictionalrequirements as to each of the Respondent Companies have been met.'Contraryto the contentions of the Respondents,it is concluded and found that said Re-spondents are engaged in commerce within the meaning of the Act and that, as thecourt said inN.L.R.B. v.Baltimore Transit Company,et al.,140 F.2d 51(C.A.. 4),a "stoppage of its[their] operations by threatened industrial strife would result insubstantial interruption to or interference with the free flow of commerce." 2II.THE LABOR ORGANIZATIONS INVOLVEDLocal 777, Taxicab Drivers, Maintenance and Garage Helpers Union, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, and Local 777, Democratic Union Organizing Committee, are labororganizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Settingand major issuesFirst, as to the hearing.Upon arriving at the hearing room the Trial Examinerwas met by, and introduced to, two stalwart members of the Chicago police forcewho were there, the Trial Examiner was informed, to help keep order.Yetthroughout the extended hearing there was neither disorder nor threatened dis-order.All counsel involved were courteous, cooperative, and seldom sarcastic,even to each other.Cabdriver witnesses waited patiently.A number of plain-clothesmen, apparently assigned as round-the-clock bodyguards of Dominic Abata,leader of the charging individuals, quietly dozed.Byline staff men of Chicagodailies doodled.It was a peaceful proceeding.As to the evidence in general it also failed to develop according to advance billingexplicit in the complaint and implicit in General Counsel's oral assurances as towhat he intended to prove.Of actual violence but asingleblack eye was un-curtained, as will be described below.Of terroristic tactics, the chief vehicle seemsto have been a white Cadillac which for some months had been following Abataand his police bodyguards around the streets of Chicago.And the main character,1 SeeRed and White Airway Cab Company,123 NLRB 832 In their briefs counsel for the Respondents note that at the hearing the Trial Examinerstated that he did not expect to issue his Intermediate Report until the Board had decidedthe jurisdictional question.The statement was made early in the proceedings. Six monthshave passed.In the interest of expediting matters the Trial Examiner believes that theissues raised in these proceedings should be resolved. In the event the Board does notassert jurisdiction, of course,itwill presumably set aside this report. CHECKERTAXI COMPANY, INC.637one Joseph Glimco, alleged Chicago racketeer and Abata's successor as head ofLocal 777, Taxicab Drivers, did not show at the hearing, although the Trial Ex-aminer granted General Counsel a long adjournment in order that he might obtainenforcement of a subpena calling for his appearance.Except for the existence and enforcement of a closed-shop contract up to Jan-uary 1959-a fact which the Respondents did not contest at the hearing-it appearsthat action and conduct by each of the Respondents, out of which the major issuesstem, in large part occurred after Abata, who had not driven a cab for either Re-spondent Company since 1937, in March 1959 testified before the Senate's McClellanCommittee that Glimco and other officers-who had also served with Abata himselffor many years-had been engaging in certain "racketeering."Abata's testimony re-ceived a good deal of contemporary notice in the Chicago newspapers, and upon hisreturn from Washington he assumed leadership of a group of dissident members ofLocal 777, Taxicab Drivers, and set up an organization labeled Democratic UnionOrganizing Committee, which here will be called DUOC.DUOC then began anintensive campaign to win adherents, and to obtain through an election Boardcertification of itself as the bargaining representative of Checker and Yellowemployees, in place of Local 777, Taxicab Drivers, which had been recognized assuch since 1937, when Abata himself led a strike resulting in the closed-shopcontracts.Abata's move to oust Local 777 from its bargaining status was not unopposed bythe latter's leadership.General Counsel alleges both that responsible agents ofLocal 777 engaged in illegal and coercive conduct in such opposition to DUOC andthat the two employers, through their responsible agents, rendered illegal assistanceto Local 777. It is claimed that the employers discriminatorily fired certain cab-drivers-and refused to hire Abata-at the behest of Local 777, and permittedagents of the latter to campaign on their premises while prohibiting Abata's groupfrom doing likewise.In summary, the chief issues in this case arise from events which General Counselclaims, and the Respondents deny, establish that the Respondents violated varioussections of the Act in an effort to prevent Chicago cabdrivers and garage workersfrom shifting their allegiance from Local 777, under Glimco's leadership, to DUOC,under Abata's leadership.Concerning improper use of union funds, alleged against Glimco by Abata beforethe Senate Committee, or claimed against Abata by counsel for Local 777 in anoffer of proof, the Trial Examiner considers all such evidence, testimony, claims,and counterclaims as appear in this record to be wholly immaterial to the issuesraised by General Counsel or by the Respondents. It was made clear early in thehearing that Abata's testimony before the Senate Committee was admitted only toestablish that he had made public charges against the leadership of Local 777 which,as reported in the local press, might reasonably be inferred to have aroused re-taliatorymotives, which might later have been expressed in action violative of thisAct.The Trial Examiner draws that inference.3For the purpose of clarity and brevity, insofar as possible, the events in issue willbe described in the order of their occurrence.B. Theillegal contract issueThe complaint placesin issuethe question of illegality of contracts which ad-mittedly were maintained and enforced until January 1959; the parties being thetwo Respondent Employers and Local 777, two covering chauffeurs and two relat-ing to garage workers. In substance it is General Counsel's contention that eachof the contracts covering the first group was unlawful on its face because it con-tained closed-shop provisions, prohibited since passage of the Labor ManagementRelations Act in 1947; and that the contracts covering the garage workers werelikewise unlawful because throughout the period of the maintenance of their union-shop provisions (requiring membership within 30 days) Local 777 was admittedlynot in compliance with the filing requirements of Section 9(f), (g), and (h)sections which at the material time were in effect.Documentary and oral evidence fully support General Counsel's contentions asto both the driver and garage workers contracts.The first contains the followingprovision:In passing, the Trial Examiner states that he draws this inference from the facts.Heis unpersuadedby General Counsel's singular assertion in his brief :No reasonable mind not blinded by the bias and prejudice of advocacy can contendthat this testimonydid nottrigger the DUOC movement and Respondent's resistanceto it. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDARTICLE 2.EMPLOYMENT. (a) The Company hereby agrees that, as chauf-feurs of the taxicabs owned or operated by it, it will employ only and exclu-sivelymembers of the Union who are in good standing and whose dues havebeen fully paid up to and including the previous months, and that it will notsuffer or permit its taxicabs to be operated by other persons or parties, exceptas herein provided .4The answer of Local 777 admits the complaint's allegation of noncompliance.Since these four contracts were entered into in 1956, exceeding the 10(b) period,the question of their execution is not in issue, merely their maintenance and en-forcementwithinthe 10(b) period: which began, in the cases involving Local 777and Checker, 6 months before issuance of the initial charge in October 1958.It appears that there is small question as to the fact that the Respondents, andeach of them, were in clear violation of the law during material periods by main-tatmng and enforcing illegal contracts.The major dispute is whether such viola-tionmay be properly found and remedy invoked because not until early October1958 did the Board make public announcement that it would assert jurisdiction overenterprises such as the Respondent Employers. (In his able brief, counsel forLocal 777 urges further narrowing of the period by citingRed and White AirwayCab Company,123 NLRB 83, decided in March 1959, as the first time the Boardhadactuallyasserted jurisdiction over local taxicab concerns.)In his well-documented brief General Counsel 5 cites a number of cases in sup-port of his position that violation should be found and remedy invoked.The TrialExaminer, without detailing his argument here, finds merit in his contentions.Theessential point, it seems to him, is well summed in a recent decision of the UnitedStates Court of Appeals for the Second Circuit inN.L.R.B. v. Pease Oil Company,279 F. 2d 135, where the court said:Concededly, at the time of the respondent's unfair labor practices, the Boardhad announced that it would not hear complaints which involved employersas small as respondent, even though respondent's participation in interstatecommerce at all times brought it within the Board's statutory power and withinthe directives of the Act.Thus respondent's "reliance" was simply an expecta-tion that it might pursue whatever labor policy it saw fit, safe from any Boardinterference no matter how many violations of the Act it might commit.Wehave no hesitation in disappointing this expectation.An Act of Congress im-poses a duty of obedience unrelated to the threat of punishment for disobedience.Pursuing the matter of contracts to the date of the hearing, it appears that inJanuary 1959, and since then, the Respondents have been parties to contracts whichcontain no provisions claimed by General Counsel to be, on their face, unlawful.It is his claim, in substance, that the illegal taint remains and that all such contractsshould be set aside until employees themselves have had an opportunity to asserttheir freedom of choice-a freedom plainly denied them under the earlier agreementsTestimony of employer witnesses establishes that employees were given no suchchoice upon expiration of the old and unlawful contracts and before the executionof the new. The Trial Examiner finds merit in General Counsel's contentionThecoercive effect upon some thousands of employees already hired could not reason-ably be remedied by the stroke of a pen allowing future employees some degree ofchoiceUnder both the old and new contracts union initiation fees and dues were andhave been deducted.In summary, the Trial Examiner concludes and finds that the Respondents Checkerand Yellow by maintaining and enforcing the said unlawful agreements from Apriland October 1958, respectively,6 to January 1959 have: (1) Discriminated againstemployees by requiring membership in a labor organization as a condition of em-ployment to encourage membership in a labor organization; (2) rendered unlawfulassistance to a labor organization; and (3) interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by the ActBy the same conductRespondent Local 777 has (1) caused the Respondent Employers to violate Section8(a)(3) of the Act and (2) coerced and restrained employees in the exercise ofrights guaranteed by the Act.4The Trial Examiner considers the exceptions to he immaterial"The brief is signed by Benjamin K. Blackburn. who did not appear for General Counselat the hearing6The first charge involving the Respondent Yellow was filed April 13 1959 CHECKERTAXI COMPANY, INC.639C. The discriminatory discharge and refusal to hire issues1.Louis LinzerLinzer's case isthe only one under this category which involves an alleged un-lawful discharge occurring before Abata's appearance at Senate committee hearingsin March 1959.The issueis simple.Much superfluous testimony regarding the discharge andreemployment which admittedly took place need not be related here.The sole ques-tion is whether the Respondent Checker discharged driver Linzer in October 1958,at the behest of the Respondent Local 777, thereby relegating to a labor organiza-tion its employer powers and encouraging membership in it.Facts established by Linzer's credible testimony, in the opinion of the Trial Exam-iner, support General Counsel's position.Relevant facts follow.(a)Cabdriver Linzer, an employee of the Respondent Checker, was hospitalizedduring the summer of 1958. Like other employees he was covered in the matterof such expenses by the Local's hospital and welfare plan.He returned to work onSeptember 29, 1958.(b) Both before and after his return to work Linzer and Joseph Glimco, head ofLocal' 777, engagedin a runningdispute concerning payments which the employeecontended were due him.Finally, about October 21, the dispute came to a climaxwhen Linzer made his protests to both Glimco and one Gerald Coca, the Local'soffice manager and trustee.Glimco instructed Coca to telephone George McDonald,a vice president of the Respondent Checker, and have Linzer fired.Coca did so,and in explanation claimed that Linzer was a sick man, not fit to drive a cab inpublic transportation.Glimco then told Linzer that he was through, and to "getout."(c)Linzer proceeded to McDonald's office, where the vice president told him ineffect that since the Union had thrown him out there was nothing he could doabout it.(d) The next day, October 22, Linzer filed charges at the Board's Regional Officeagainst both Checker and Local 777.(e)Linzer was reinstated, following conferences with Board agents, on Oc-tober 31.(f)During the hearing the parties conceded that withdrawal of the charges filedby Linzer was not approved by the Regional Director.The Trial Examiner can place no reliance upon McDonald's testimony concern-ing the foregoing events in which he was involved.He both admitted and deniedhaving had a telephone conversation with Coca on October 21 and finally con-fessed that he was "mixed up." It appears to be the Company's defense that notuntilCoca's talk with McDonald that day did it have knowledge of Linzer's pre-vious hospitalization, and that when McDonald learned of it on October 21, andchecked with company records, Linzer was laid off, being told that a man shouldnot be driving a cab who "goes into a coma." The extravagance of this claim andits lack of merit is shown by the simple fact that for a period of about 3 weeksbefore October 21 and from the last of October until the hearing date Linzer appearsto have worked without disability incident.Contrary to McDonald'sclaim, the Trial Examiner concludes and finds that thevice president discharged Linzer because Local 777 demanded such action, notbecause of Linzer's health, and that the union officials made the demand, notbecause of the driver's health, but because of their irritation with him for pressinghismonetary claims. It is further concluded and found that by such conduct theRespondent Checker violated Section 8(a)(1), (2), and (3) and the RespondentLocal 777 violated Section 8(b) (1) (A) and (2) of the Act2.Dominic AbataGeneral Counsel contends that on April 10, 1959, Dominic Abata was unlaw-fully refused employment as a cabdriver by both Checker and Yellow, and that theRespondent Local 777 itself violated the Act by causing the two employers toviolate Section 8(a) (3).There is no dispute as to the following relevant facts:(a)Abata has not driven a cab for either employer since 1937, when he ledLocal 777 on strike.(b) Some 22 years after his last employment he appeared first at Checker'semployment office on April 10, 1959, and later the same day at Yellow, and saidbe was seeking employment. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)He was hired by neither Respondent.Although according to his own testi-mony he was told by Vice President McDonald, at Checker, to call him about hisapplication the next day,April 11, also according to his own testimony on thesame day, April 10,he proceeded to the Board's Regional Office and signed a chargeclaiming he had been refused employmentthat dayby both Checker and Yellow.In this case the Trial Examiner believes it to be unnecessary to reach the questionof refusal to hire.As it is essential in a refusal-to-bargain issue to establish a bonafide request to bargain, so in a refusal-to-hire issue it should reasonably be requiredthat a bona fide application for hire be made.The Trial Examiner is of theopinion that credible evidence does not support a finding that Abata actually wasseeking employment by either of the Respondents, or anyone else, on April 10, butonly sought some pretext to get his quarrel with Glimco before a Federal agencyby way of a charge.?Abata had been receiving a deal of newspaper publicity, as he testified, abouthis appearance before the Senate Committee and because of his organizing ofDUOC. Wherever he went he was accompanied by police bodyguards-even to theemployment offices of Yellow and Checker.As to the point of not hiring him, the Trial Examiner considers that the Re-spondents' employment officials who testified about it were considerably less thancandid.Their claim that he was not hired because of his bad accident record backin 1937 is as flimsy as a piece of old manuscript. In a period of more than twoscore years even a woman driver might reasonably be expected to improve.Werethe actual reason for failure to hire Abata to be reached by the Trial Examiner, itwould probably be that neither cab company wanted to hire a driver under constantpolice guard or one engaged in so heated a public dispute with his predecessor ashead of Local 777.So far as the Trial Examiner is concerned, the issue is disposed of by the con-clusion and finding that allegations of the complaint regarding it lack sufficientproof, there being no convincing evidence that Abata made a bona fide applicationfor employment.3. James GordonJames Gordon, who had been driving a cab for the Respondent Checker sincethe preceding October, was discharged on May 9, 1959, and 2 days later was refusedemployment by the Respondent Yellow.The complaint alleges that he was bothdischarged and refused employment because of his activities on behalf of DUOCand/or because he gave testimony under the Act, and also that the Respondent Local777 caused each employer to take its unlawful action.The alternate claim may quickly be disposed of. If evidence somewhere existsthat Gordon gave testimony "under the Act," at any place or time before the dis-charge, it failed to find its way into the record.And no mention of the 8(a)(4)issue is made by General Counsel in his exhaustive brief.Ample evidence establishes three facts essential to the support of the complaint:(1) Gordon was indeed active in DUOC organization activity; (2) responsible agentsof Local 777 were aware of this activity and openly opposed it; and (3) he wasdischarged by Checker and refused employment by Yellow.Other facts necessaryifGeneral Counsel's contentions are to be sustained are notably lacking of anydirect evidence: (1) That the knowledge of Gordon's DUOC leadership possessedby Local 777 was shared by either Checker or Yellow; and (2) that Local 777 inany way communicated its demand or wish to either employer that Gordon beremoved from or denied employment for any reason (as inthe case of Linzer).Gordon was DUOC's recording secretary, and with Abata and others openlysolicited signatures at various public cabstands.On May 2, while engaged in thisactivity, he was pushed from behind by an agent of Local 777 and a petition wasgrabbed from his hand by one of two such agents. On May 8 he went to a localcourt to obtain a warrant against two union agents.On May 9 he was fired. Thereis little doubt that if consideration is limited to these events, and their chronology,the suspicion is strong that Gordon was fired because of his DUOC activity.Consideration may not properly be withheld from other factors, however, estab-lished by Gordon's own testimony.When fired by his garage manager, Dermody,on May 9, he was told that it was because of his "low bookings" the day before.Hisbookings indeed were low on May 8-being about $3, or some $15 less than the7 Except for Linzer's charge in 1958, withdrawal of which the Regional Director did notapprove, Abata's were the firstchargesto be filed in these consolidated cases. CHECKER TAXI COMPANY, INC.641average forthe day.Shortly beforehis discharge,April 26 and 27, he had beenwarned about low bookings.8The reason for his "low bookings" on May 8 was, unquestionably, his failure todrive the cab looking forbusiness.He stated that he parked the cab from about10 a.m. until 3:30 p.m., during which time he wasengaged inhis own affairs ofprocuringwarrants.Gordon admitted knowledge that taking a cab from thegarage on personal business was a violationof a company rule.There is sharp dispute as to whether Gordon had,in effect,been given per-mission onMay 7 by Dermody to use the company cab for the purpose describedby Gordon.From his observation of the two witnesses, and considering theinherentprobabilities, the Trial Examiner believes and finds that, contrary to Der-mody's denial, Gordon did tell him on May 7 that he would "be in court" the nextday, that he did not know how long he would be, and that Dermody said "allright."Contrary to the implication in Gordon's testimony, however, the TrialExaminer does not believe that Gordon gave Dermody to understand that he wasseeking permissionto use a company cab for this purpose.And Gordon's owntestimony is notably lacking of any claim that he told Dermody the nature of hiserrand at court.Nor is there substantial evidence in the record to supporta finding thatbetweenthe time Gordon completed his court errand and the next afternoon, when he wasdischarged, Dermody oranyother company official learned the nature of it. It isreasonable to infer that unionofficialsbecameaware,sinceat least two of themwere the partiesagainst whomthe warrant was sought, but it does not follow thatcompany officials wereso informed.Even if thisinferencewere to be drawn, itwould be necessary to infer further that, instead of the "low bookings" cause, thereal reasonwas hisobtaininga warrant against Local 777's representatives.The Tnal Examineris ofthe opinion that a bridge fromsuspicion to a findingmust rest upon moresecure pilingthan oneinferenceafter another.A legal cause for the discharge existed-Gordon's own testimony establishes thatfact.He had previously been warned.The preponderance of credible evidence,in the opinion of the Trial Examiner, supports the Respondent Checker's contention,and fails to support the allegations of the complaint concerning Gordon.It is undisputed and established that the two employers customarily exchangeinformation regarding their discharge of cabdrivers.When Gordon applied atYellow's employment office, his own testimony shows that the hiring official firstturned to -a file, observed that he had been discharged from Checker for low book-ings, and declined to hire him.Thereis nocompetent evidence that he was deniedemployment for any other reason than the one given him at the time.4.Gordon P. PhiniseyDependingupon which of two opposingassumptions is chosenas a viewpointfrom which to appraise the facts concerning this Yellow driver's discharge-(1) Thata conspiracy existed to oust from their jobs DUOC leaders, or (2) that DUOCleaders contrived willingly to submit themselvesas 8(a)(3) victims in furtheranceof their efforts to discredit Local 777-the evidence leads to as many suspicions,equally tenable, as to the reason forhis dismissal.There can be little question that Phinisey was an active associate of Abata in organ-izingDUOC, or that Charles Shulman, manager of the garage out of which heworked, was not only aware of his activity but also was without compunction inexpressinghis disapproval of it.Early in May Phinisey became secretary-treasurerof DUOC, and shortly before this wasone ofseveral employees who brought suitagainst Local 777 to freezeunionfunds.Contrary to Shulman's denials,the TrialExaminer believes and finds, in accordance with Phinisey's testimony that: (1) themanagerinterrogated him on April 3 as to whether he had attended the first organiz-ing meetingcalled by Abata on April 2; and (2) shortly after his joining in the suitagainst Local 777 in mid-May Shulman asked him if he knew what he was doing.It is also found that 2 or 3 days before his discharge on May 26, when Phinisey andAbata were soliciting signatures for DUOC petitionsinsidethe garage, Shulmansent them out, although on the day of the discharge he permitted agents of Local777 to solicit on the premises signatures to "loyalty" petitions.As a witness, Shulman8When first called as a witness Gordon admitted that he "could have"been,and thatitwas "possible" he had been, so warned. In view of this admission the Trial Examinercannot rely upon his later denial,as a rebuttal witness some weeks later,that suchwarningshad been received599198-62-vol. 131- '42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted that he had seen Phinisey in Abata's company, and that he became awareof this driver's part in the suit.These facts tend to support suspicion(0, noted above.On the other hand, credible evidence shows that: (1) On numerous occasions after,but none before(so far as the record indicates),he became activeinDUOC hereported trouble with his cab and left work without asking for a cab replacement,which was his right and privilege had he wished to work;(2) he did not ask for'breakdown"pay, which was his privilege when his cab was inoperative;(3) whenhe was given his discharge slip on May 26 and told to go to the main office for his pay,he first went to the Board office to file charges;9and (4)he made no protest tohigher officials concerning his discharge and sought no appeal,aswas his right.These facts tend toward suspicion (2).The real problem here is whether gall relevant facts permit suspicion(1) to becomea reasonable conclusion of fact.The Trial Examiner is of the opinion that they donot.This conclusion,he believes,is barred by the followingfactors:(a)Had Shulman,independently or at the instigationof Local 777,sought a pre-text for letting this activeDUOC officergo, the opportunity presented itself soon afterthe firstDUOCmeeting ofApril 2.Phimsey did not report for work at all fromApril 4to 8.During this period, it is undisputed that Shulman asked driver Zagar,also a DUOC adherent,what the matter was with Phinisey.Zagar said he "guessed"he was afraid to come back because he had attendedthe April 2meeting.Shulmaninstructed Zagar to tell Phimsey to return to work-that he had nothing to worryabout.And Phinisey did come back to work.(b)At the hearing General Counsel specifically disavowed any claimthat Local777 was in any way responsible for Phinisey's cab troubles,which the driver cited ashaving occurred within increasing frequency in April and May.The TrialExaminercannot say that there is no merit in Respondent Yellow's argument to the effectthat it would be less than reasonable to believe that "the company would knowingly,permit its driver to take out a cab with faulty brakes and invite personal injuryjudgments."(c) It is undisputed that on occasions when Phinisey brought his cab back, claim-ingmechanical or other trouble, the driver who relieved him on the same cab andon the next shift had no such difficulties.(d) Phinisey admitted that he never "bothered"to ask for "breakdown" paywhen he broughtt his cab back to the garage-to which he was entitled under theexisting contract.(e) Shulman had warned Phinisey about his "low bookings." 10(f)On May-10 he had his cab out-only an hour and -a half, returning it to thegarage claiming breakdown.He did not ask for another cab and his bookings were$2 60.(g)On May 13, after the same short period of working, he brought his cab backand did not ask fora replacementHe booked $5.35.(h)On May 25,the day before his discharge, he brought his cab in after only 2or 3 hours and left it at the garage,stating that he was worried about his mothergetting into a hospital.That day hebooked only $4 65.(i)On May 26 he was given a "yellow"slip, stating that he was discharged forbeing "low booker and irregular."The foregoing factors show,in the opinion of the Trial Examiner,that on May 26the Respondent Yellow had lawful cause to discharge PhiniseyThe existence ofsuch cause,'the Trial Examiner further believes;overcomes the mere suspicion thatthe real reason for the dismissal was his activity on behalf of DUOC.In short, the Trial Examiner concludes and finds that as to this employee GeneralCounsel has failed to sustain his burden of proof.5. Joseph MatenkoFor about 3 years until June 10, 1959, Joseph Matenko was a cabdriver for theRespondent Yellow. In March 1959 he was laid off for several days by MyronWilkins, garage superintendent,because of his bad accident record. In April of thesame year Wilkins again discharged him after his cab had been found, unattended,by an inspector who was unable to locate him.Upon Matenko's appeal to Wilkins'superiors,he was reinstated.9His hasty action was similar to that of Abata, who filed his charge against Yellowbefore calling,as told to do, to see if the refusal was final.11The Trial Examiner cannot accept as true Phinisey's claim that lie had not been sowarnedDaily records and averages were compiled by management and, unless it beassumed that the garage manager was remiss in his duties,it is reasonable to believethat he would call a driver's attention to his failure to make money for the Company. CHECKER TAXI COMPANY, INC.643At midnight,June 9, in answer to a radio call from another Yellow driver, a com-pany inspector found Matenko asleep in his cab,with motor running,parked on apublic street.The inspector had difficulty rousing Matenko and called in for atow truck.The cab was towed in and, based upon the inspector's report, Wilkins forthe third time in a period of 4 months discharged Matenko.This time Wilkins'action was upheld and Matenko has not been reinstated.That, in essence,is the one story of Matenko's discharge of June 10, placed inissue by the complaint, which credible and undisputed testimony will support, inthe opinion of the Trial Examiner.Called as a rebuttal witness, Matenko admittedboth of the earlier disciplinary actions-and said he was playing cards with friendswhen his cab was towed in in April.General Counsel contends that Matenko was fired on June 10 because he was asupporter of Abata and DUOC and not of Glimco and Local 777. The Trial Ex-aminer is unable to find sufficient credible testimony to support this contention.Without reviewing Matenko's testimony in its many details, the Trial Examinerstates here that he finds a good part of it confused,self-contradictory,and unreliable.Indeed it would appear that General Counsel himself had reservations concerningMatenko's credibility,since he recalled him as a rebuttal witness, as the record shows,mainly to "refresh"his recollection as to testimony he had given weeks earlier ondirect and cross-examination.The TrialExaminer, who conducted the hearing andbelieves he was awake throughout, can find no merit in the following quotation inGeneral Counsel's brief:But more important.is the impression he (Matenko) made on the witnessstand.Matenko testified in a frank,forthright,straightforward manner. . .He did not hesitate in his testimony but, especially,answered in the manner ofaman convinced of the justice of his cause and possessed The strength of hisconvictions and of the essential truth of his testimony.The brief is signed not by counsel for General Counsel who tried the case, but bysomeone else who, if present at the sessions,is not shown to have been by the recordand is not known to have been by the Trial Examiner.So far as Matenko's activity in DUOC is concerned, it appears to have beenlimited to attendance at the first meeting called by Abata, held on April 2.Accord-ing to his own testimony he did not go to either of two other meetings called byDUOC-on April 9 or May 13. There isno evidencethathe inany way solicitedfor DUOC or against Local 777. He admitted-that he remained a member of Local777 until3 weeks after his June 10 discharge,when he took out a withdrawal card.Thus there appears to have been no sound or credible reason why Local 777 shouldhave pressured the Respondent Yellow to fire him, or why the Respondent Yellowshould have yielded to such pressure.The fact is, as Matenko admitted,that he was.disciplined for abandoning his cab sometimeafterthe one DUOC meeting he at-tended, but was returned to work.iiHis claim that RespondentYellowmanagement told him,in effect,at his appealfrom the last discharge, that he would be permitted to return if Local 777 officialsgave their approval, and that such officials failed to act on the matter, the TrialExaminer is unable to credit.In short, the Trial Examiner concludes and finds that as to Matenko, credibleevidence is insufficient to sustain the allegations of ,the complaint.6.Chester GansAs to thisindividual,a driver for Yellow, the TrialExaminer can place no relianceupon any of his testimony bearing uponGeneral Counsel's claimthat he was dis-charged at the behest of Local 777 or becauseof his activityon behalf of DUOCIndeed,inGans' testimonythe Trial Examinerfinds no substantial claim on his partthathe was an activeadherent of DUOCGans did testify that hehad refusedto sign a "loyalty"petitionfor Local 777 whenasked to do so by thatorganization's agents.Yet Local 777 producedsuch a petition.u Furthermore,according to Matenko's testimony, there was little in his interview withGlimco to which he said he was summoned after the April 2 meeting,to indicate thatLocal 777 was likely to seek reprisal for his having attended that meeting"There wasno profanityused,"he testified,"but it was merely Glimco informed me that if I wantedanything I could call his attention to it without enlightening other drivers, that not,everyone is as intelligent as you, but if you have a peeve give it to me personally . . hedidn'twant me to attend anymore of the meetings and just to be a member of this par-ticular local and not to be sympathetic toward Abata's " 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDbearing his signature, and a fellow driver at his garage testified without refutationthatGans signed it for him.Gans was not recalled to rebut this documentaryevidence.At the hearing Gans said he signed, along with others, certain papers previouslyreferred to as a suit against Local 777, or its officers.Yet documentary proofestablishes that when Local 777 brought a charge of dual unionism against him inMay, he convinced the officials that not he, but someone by the name ofGaus,hadsigned, and the charge was formally withdrawn and Gans was cleared.GeneralCounsel casually refers to this point as a mere "comedy of errors."On the contrary,itappears plain that Gans misrepresented the truth either to Local 777 or at thehearing.In any event, it is established that he did sign the petition of Local 777,and that more than 6 weeks before his discharge on July 15 Local 777 had with-drawn its charges against him.Thus there is no evidence that on July 15 Local 777had any reason for wishing to have Gans fired.Furthermore, credible evidence establishes that Gans was discharged following anaccident he had had on June 9-it being his fourth accident within a year.A com-pany rule provides that four accidents within such period is sufficient cause for dis-charge.Gans appealed this discharge, and it was cancelled, the official warning him,however, that he'was being given his last chance, and that another rear end collisionwould end his driving for Yellow.On July 14 he rammed another car and, while itappears that damage was slight, his cab had to be towed in and he was dischargedthe next day.Substantial evidence showing that legal cause existed for Gans' discharge, and therebeing a dearth of evidence that any illegal motive existed, the Trial Examiner con-cludes and finds that General Counsel has failed to sustain his burden of proof as tothis employee.D. Restraint and coercionissueinvolving Respondent Local 777With all due respect to General Counsel's prolixity at the hearing and in his briefin the use of such virile terms as "weapons," "battles," "war," "victims," "attacks,""hoodlum," "muscle," "sordid," "stunned," "fights," "merciless," and "vicious," theTrial Examiner finds very little credible evidence of incidents during this open contestbetween the two cabdriver groups which warrant such harsh characterization.While zeal in presenting or pleading a cause is a quality to be admired, uncurbedit islikely to lead over the brink of reason into the abyss where lie-or should lie-allunproven cases.Unwittingly, perhaps, toward the close of his brief GeneralCounsel himself provides basis for this point:And, finally, there is Zagar's story of the passenger he picked up twice on StateStreet.Who the man was is still a mysterybut his words-"You know you canfind your head in your lap" and "You have heard of a concrete vest, haven'tyou. . .Well, you had better straighten up and fly right, or we will find youin one"-have a familiar ring.If identity at the time of his brief was still a "mystery" to General Counsel, as it wasto Zagar when he testified, how may the Trial Examiner reasonably attribute theremarks to Glimco or a Glimco agent?Merely because Glimco himself, on an-other occasion and in the county building, slurringly said to Abata as the latter stoodin the company of his police bodyguard: "You'll find your head in your lap"?Such reasoning is too painfully reminiscent of the judicial murder of two good menin the Trial Examiner's home State a generation ago.So far as this record shows,not asingle head was rolled in anyone's lap duringthe controversy, nor has any driver been found encased in a concrete vest. In theperiod of a year since Abata started DUOC, and among many thousand cabdrivers inthe city of Chicago-which neither Hecht, Hansen, nor Sandburg ever prescribed asa retreat for peace-seeking priests-and where, even during the course of the hearing,the State's attorney and the mayor were casting epithets at each other, there is evi-dence of only a single item approaching "violence": one black eye.That item deserves first consideration. It occurred on May 4, and involved driverEverett Clark, an Abata supporter, and Leo Siewert, a Glimco supporterand admit-ted agent of Local 777. In substance, it is Clark's claim that while he was merelysitting in his cab awaiting passengers at a railroad cabstand Siewert and two otherLocal 777 representatives walked by, and that without his having said anything tohim, Siewert came around the cab and smashed him in the eye. The essence ofSiewert's testimony is that as he walked by the cab, Clark called him a "son-of-a-bitch," and that as he went around the rear of the cab Clark got out and came athim swinging.There is no doubt that Clark was hit in the eye. Siewert admittedthe fact, and a picture promptly appearedin a local newspaper.The Trial Exam- CHECKERTAXICOMPANY,INC.645iner can believe neither version in its entirety.Having observed both witnesses,and not without his share of human experience, the Trial Examiner is convinced,and finds, that while Siewert did not hit Clark in self-defense and Clark did notswing at him, Clark did provoke the blow by calling the name. In any event, it isclear that at the time Clark was not engaged in soliciting for DUOC, and that laterhe was sufficiently unconvinced as to the merits of the matter so that, without anyremuneration from Siewert, he gave him a full, written release in a civil suit.Underthe circumstances, the Trial Examiner cannot find Local 777 responsible for theblack eye, or that the incident constituted a violation of Section 8(b) (1) (A).The foregoing is the one incident of actual "violence."There is much testimony about many incidents which, in the opinion of the TrialExaminer, are so trivial as to require no extensive review here.For example, inhis brief General Counsel cites, as a "standard weapon in Local 777's arsenal," the"surveillance" of a DUOC meeting on May 13 by a photographer of the IllinoisTeamsters News, whom he claims to have been an agent of Glimco.Whether ornot an agent, as claimed, it appears that the meeting itself had been widely adver-tised as a general, mass meeting for Local 777 members, and the Trial Examinercan discern no reason to find that the presence of a news photographer at an openmeeting should be considered "coercion."Again, General Counsel claims as an unfair labor practice the conduct of Colling,admittedly an agent of Local 777, in following Abata and his police bodyguardaround the city streets in a white Cadillac. Just what the materiality is of the color,or make, of the car, the Trial Examiner cannot perceive-nor the license number,which General Counsel carefully cites.Policemen were called to testify as to theacts of following, but it is clear that no arrests were made.Abata, in relating theincidents, appeared to the Trial Examiner to be testifying with due modesty aboutmatters which had brought public attention to himself, and which had been neithercoercive nor frightening to one who, for some 13 years, had been head of thesame union.In any event, the Trial Examiner is not aware that the Board has ever found thatthe following of one labor organization representative by another-neither of whomis an"employee"-is a violation of the Act "In his brief, the General Counsel has summed the incidents which he contendswere "spoken threats, whether of physical violence or economic harm."All butthree,which related to remarks made to Abata or Hicks," are quoted, the firstnamed individual being a Local 777 agent, and the second being an employee:(a)Vece to Gans-"Tomorrow might be too late. . . . If you don't [sign]you will suffer the consequences.(b)Glimco to Yurkonis-"I have got ways of taking care of guys like you."(c)Kofkin to Cecil Clark-"Lay off the union business or your ulcer will bebothering you."(d)Connors to Everett Clark-"Don't be pushing those petitions."(e)Colling to Everett Clark-"Why don't you smarten up..... If youdon't go down and see Glimco, I am going to smear you up."(f)Colling to Everett Clark-"We are going to get you one way or another.Iwill break your goddam legs."(g)Echoles to Jakubowski-"Sign or I will put you on the pan beforeGlimco."As to (a): Even if Gans were to be believed on this incident, Vece not havingbeen called as a witness, the remark is, at most, ambiguous. tAs noted heretofore,Gansdidsign for another fellow employee.Also as previously noted the unex-plained "consequences" referred to by Vece may well have been charges of dualunionism, which in fact were brought later when it appeared that Gans had signedcertain anti-Local 777 papers.The Trial Examiner finds that the remark, even ifmade, was not coercive within the meaning of the Act.(b) This remark, also, is not sufficiently explicit to warrant a finding of anunfair labor practice." In his brief General Counsel urges that both Abata and Hicks, another DUOCorganizernot employed by either Respondent Company, were "employees" within themeaning of the Act because they had been discriminatorily denied employment It hasbeen specificallyfound,above, that Abata wasnot sodiscriminated against, and no issuewas raisedin the complaint to the effect that either Respondent Employer had violatedthe Act by discriminating against Hicks.'3 As noted in the footnote above, while Abata and Hicks were organizers for DUOC,neitherwas anemployee within the meaning of the Act, and the protective provisions ofSection8(b) (1) (A)do not extendbeyondsuchemployees. 646DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Innocuous and deserving of no further comment.(d)No threat of any nature(g) Just what Echoles implied, by threatening to put Jakubowski on the pan be-fore Glimco, the Trial Examiner cannot determineAs to (e) and (f), however, Coiling was not called as a witnessClark's testi-mony is undisputed and, while his account of the black eye episode is not fullycredited, the Trial Examiner finds that these two threats of physical violence weremade by Coiling, an agent of Local 777, and concludes that they constituted aviolation of Section 8(b) (1) (A)Unlawful threats by one agent, against one employee among several thousandseasoned Chicago cabdrivers, in a period of a year, in the opinion of the TrialExaminer do not constitute a "course of conduct" sufficient to warrant a ceaseand desist order.E Refusal to pay bill issueThe Supplemental complaint (in Case No. 13-CB-844) claims that the Respond-ent Local 777, in violation of Section 8(b)(1) (A) of the Act, coerced employeeEverett Clark in November 1959, because the health and welfare plan, coveringemployees apparently in accordance with contract provisions, failed to pay his wife'shospital bill.Itwould appear to the Trial Examiner fundamental to the merit of this allegationthat General Counsel at least establisha prima faciecase that a bill was owed.Thisburden was not met by him, in the opinion of the Trial Examiner. On the otherhand, an official of the underwriting insurance company testified, in effect, that fullpayment under the policies had been paid, and no evidence was offered to rebut histestimony.In his brief, General Counsel concedes "that this [exhaustion of bene-fits under the contract] may well be a valid defense to a suit brought by Clark underthe policies in a proper forum."Facts, so far as the Trial Examiner is aware, donot alter their nature in another forum.There being no competent proof that the plan owed Clark any money, the TrialExaminer concludes and finds that this allegation of the complaint is not sustained.F. Interference, restraint, and coercion issue involving the Respondent EmployersThe record contains a mass of testimony, much of it undisputed, which in theopinion of the Trial Examiner establishes beyond question that both RespondentEmployers, through conduct of their supervisors and management representatives,unlawfully aided and assisted Local 777 in its efforts to curb the organizational driveof DUOC, and thus interfered with employees' rights guaranteed by the ActThisconduct consisted of: (1) Permitting Local 777 representatives to solicit signaturesto its "loyalty" petitions within and on their garage premises at various locations,while refusing to allow DUOC representatives the same privilege; and (2) servingas conduits and messengers for Local 777 in ordering and directing drivers to ap-pear at union headquarters.In their brief, counsel for the Respondent tacitly admit the nature and extent of(1)-the disparity of treatment:Respondent union was seeking to prove to the Board that the DUOC petitionfor an election lacked the requisite support among the employersThe timewas definitely limited; both companies stood by during this one week for thisone petition, for this one purposeAt the end of that week there were no fur-ther union petitions sought nor any union activity permitted in the garages, norwas there any such activity before they started that weekSince this loyaltypetition was in the nature of gathering evidence to be submitted to the Board,and since the time was definitely limited, the companies did not wish to bein the position of preventing the respondent union from gathering evidence inthis limited undertaking.Justification for their failure to accord equal opportunity to DUOC in "gatheringevidence" counsel would apparently have found in the existing contracts, whichrecognize the Respondent Local 777 as the exclusive bargaining agent.Since the contracts themselves, as noted heretofore, are tainted with illegality, anydefense relying upon them must fall.As to (2), the Respondent Employers plead that their garage managers and super-visors were merely "passing on" telephone messages from union headquarters.Thepreponderance of credible evidence shows that company representatives went farbeyond mere "passing on" of messages receivedDrivers weretoldanddirectedtoappear at the union office, at certain times, and in some cases were warned that un- CHECKER TAXI COMPANY,INC.647less they complied they might not be able to work.Thus employees were reasonablyled to believe that.to retain their jobs theymustobey.This conduct was plainlycoercive, and constituted unlawful assistance to Local 777.14G. Summary of unlawful conductIn summary, the Trial Examiner concludes and finds that the Respondent Em-ployers have rendered unlawful assistance to the Respondent Union by: (1) Main-taining and enforcing closed-shop (or noncompliance) contracts until January 1959,and thereafter entering into, maintaining, and enforcing union-shop contracts withoutproviding employees an opportunity freely to choose their bargaining representa-tives; (2) denying DUOC privileges accorded the Respondent Union, as describedabove; and (3) directing their employees to appear at the Respondent Union head-quarters. It is further concluded and found that by maintenance and enforcement ofthe above-described contracts, and checking off dues and fees, the Respondent Em-ployers have unlawfully discriminated against employees in regard to the hire,tenure, and other conditions of their employment.By all such conduct the Re-spondent Employers have interfered with, restrained, and coerced employees in theexercise of rights guaranteed by the Act.It is concluded and found that the Respondent Checker discriminatorily dischargedemployee Louis Linzer and that the Respondent Union caused the RespondentChecker thus to violate Section 8(a) (3) of the Act.It is concluded and found that by being parties to the above-described unlawful'contracts, and participating in their maintenance and enforcement, the RespondentUnion has caused the Respondent Employers to violate Section 8 (a) (3) of the Act.By such conduct, and by causing the Respondent Checker to discriminate againstemployee Louis Linzer, the Respondent Union has violated Section 8(b)(2) of theAct.By all such conduct the Respondent Union has restrained and coerced em-ployees in the exercise of rights guaranteed by the Act.It isfurther concluded and found that the preponderance of credible evidencefails to sustain other allegations of unfair labor practices-except as to certain re-marks made by Colling to Clark, set out in section III, D, above.Because, asthere found,the remarks,although clearly threatening,did not constitute a "courseof conduct," and in effect were isolated, the Trial Examiner is of the opinion thatto recommend a specific cease and desist order as to this incident would not effectu-ate the policies of the Act. (SeeReady Mixed Concrete Company, et al.,117 NLRB1266.)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondent Employers, and each of them, asdescribed in section I, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,the Trial Examiner will recommend that they cease and desist therefrom and takeaffirmative action necessary to effectuate the policies of the Act.Itwill be recommended that the Respondent Checker make employee Linzerwhole for any loss of pay he may have suffered by reason of the unlawful discrim-ination against him.It will be recommended that the Respondents cease and desist from giving effect toall current collective-bargaining contracts between them, or to any extension, re-newal, or modification thereof, and jointly and severally reimburse employees andformer employees foranydues, fees, assessments, or other moneys that since theeffective 10(b) period for each Respondent have been unlawfully exacted from themas a condition of obtaining or retaining employment with the Respondent Employers.Itwill also be recommended that the Respondent Employers withdraw and withholdall recognition from the Respondent Union as the representative of any of theiremployees for the purposes of dealing with them concerning grievances, labor dis-putes, wages, gates of pay, hours of employment, or other conditions of employment,14Union bulletin boards were placed in each garageHad the employer representativeswished to maintain a neutral position, telephone messages could easily have been postedupon them. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDunless and until the said Respondent Union shall have demonstrated its exclusiverepresentative status pursuant to a Board-conductedelection among said employees.Itwill be recommended thatthe Respondents cease anddesist fromin any othermanner restraining or coercing employees in the exerciseof the rightto self-organization,to form labor organizations,to join or assistDUOC or any other labororganization,to bargaincollectively through representatives of their own choosing,and to engagein concerted activities for the purpose of collectivebargainingor othermutualaid or protection, or to refrain from any or all suchactivities,except to theextent thatsuch right may be affected by an agreement requiringmembership in alabor organization as a condition of employment,as authorizedin Section 8(a)(3)of the Actas amended.Upon the basis ofthe foregoing findings of fact, andupon the entire record in thiscase, theTrialExaminer makesthe following:CONCLUSIONS OF LAW1.Local 777, Taxicab Drivers,Maintenance and Garage HelpersUnion,Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers ofAmerica, andLocal 777, DemocraticUnion OrganizingCommittee,are labor or-ganizations within the meaning of Section2(5) of the Act.2.By contributing assistance and supportto Local 777, TaxicabDrivers,Main-tenance and Garage HelpersUnion,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, the Respondent Employers haveengaged in and are engaging in unfair labor practices within the meaning of Section8(a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment and otherterms and conditions of employmentof theiremployees,thereby encouraging mem-bership in a labor organization,the Respondent Employershaveengaged in andare engagingin unfair labor practices within the meaning of Section 8(a)(3) of theAct.4.By interfering with,restraining,and coercing employees in the exercise ofrights guaranteed by Section 7 of theAct, theRespondent Employers have engagedin and are engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.5.By causing and attempting to cause the Respondent Employers to discriminateagainst employees within the meaning of Section 8(a) (3) ofthe Act,the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section8(b) (2) of the Act.6.By restraining and coercing employees in the exercise of rights guaranteed inSection 7of theAct, theRespondent Union has engaged in and in engaging in unfairlabor practices within the meaning of Section8 (b) (1) (A) of the Act.7.Theunfair labor practices found herein are unfairlaborpractices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]General Engineering,Inc. and Harvey Aluminum(Incorporated)andUnited Steelworkers of America,AFL-CIOGeneral Engineering,Inc. and Harvey Aluminum(Incorporated)andAluminum Workers Council of The Dalles, Oregon.'CasesNos. 36-CA-953, 36-CA-954, and 36-RC-1376.May 19, 1961DECISION AND ORDEROn March 29, 1960, Trial Examiner Herman Marx issued his Inter-mediate Report in the above entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom and'Herein calledthe Council.131 NLRB No. 87.